ITEMID: 001-70183
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF LUPANDIN v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Zoryana Bortnovska
TEXT: 4. The applicant was born in 1948 and is currently serving a prison sentence at Penitentiary No. 8 in Zhytomyr (see in the latter respect Lupandin v. Ukraine (dec.), no. 70898/01, 7 October 2003).
5. In September 1995 the applicant had a serious accident at work in the Petrovskaya Mining Company (a State-owned enterprise, hereafter the “PMC”).
6. A year later, in September 1996, the PMC decided to pay the applicant a lump sum in compensation for the injury. However, no payment was made and in early 1997 the applicant sued the PMC for compensation for the industrial injury. On 20 March 1997 the Petrovsky District Court of Donetsk found for the applicant and awarded him UAH 16,445.74. No appeal was lodged against the judgment and it became final ten days later, on 30 March 1997.
7. On 10 April 1997 the Petrovsky District Bailiffs’ Service (hereafter “the Bailiffs’ Service”) instituted proceedings to enforce the judgment of 20 March 1997.
8. On 20 March 2002 the Donetsk Regional Court of Arbitration instituted bankruptcy proceedings against the PMC and issued an injunction barring the debt recovery.
9. On 18 April 2002 the Bailiffs’ Service stayed the execution proceedings against the Company pending the resolution of the bankruptcy case.
10. In letters of 12 June and 15 and 25 October 2002 the Bailiffs’ Service informed the applicant that the enforcement proceedings were impeded by ongoing bankruptcy litigation and the entry into force of the 2001 Law on the Introduction of a Moratorium on the Forced Sale of Property which barred the attachment and sale of the Company’s capital assets.
11. On 7 April 2003 the Donetsk Regional Commercial Court discontinued the bankruptcy proceedings against the PMC and, accordingly, the Bailiffs Service resumed the execution proceedings in the applicant’s case. However, it appears that the gradual enforcement of the judgment of 20 March 1997 continued even during the period when the proceedings were formally suspended, as by October 2003 (when the case was communicated to the Government for observations) the applicant had been paid a total of UAH 5,712.88 in several instalments, including UAH 100 on 30 October 2002 and UAH 200 on 6 February 2003.
12. On 7 November and 1 December 2003 the applicant was repaid the remainder of the amount awarded by the judgment of 20 March 1997.
13. On 15 December 2003 the Bailiffs’ Service terminated the enforcement proceedings as the judgment in the applicant’s favour had been enforced in full.
14. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
